DETAILED ACTION
The following Final Office action is being sent in response to the applicant’s arguments mailed to the office on 06/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 10,580,968 B1 in view of Wang et al. US 2021/0083090 A1.
Regarding claims 1-6, Yi discloses:
A magnetic tunnel junction (MTJ) device (Figs. 1 and 2), comprising:
at least one magnetic tunnel junction element (150) disposed on a dielectric layer (122), wherein a corresponding metal line (125) disposed in the dielectric layer contacting to the magnetic tunnel junction element;
silicon nitride spacers (162) disposed on sidewalls of the magnetic tunnel junction element; and
spacers (169) disposed on sidewalls of the silicon nitride spacers, wherein at least one of the spacers comprises a top part covering a part of a top surface of the magnetic tunnel junction element.
Yi does not disclose:
tantalum containing spacers (138/140) (para 0039).
Wang discloses a publication from a similar field of endeavor in which:
tantalum containing spacers
It would have been obvious to one skilled in the art to employ tantalum an alternative spacer material, shown by Wang, as the material for the spacer (169) of Yi as an equivalent optional material used to meet the etch rate criteria taught by Yi in column 7 lines 1-12, thereby improving the electrical connection with the MRAM by reducing potential shorting. 
(claim 2) para 0039.
(claim 3) a metal plug (182).
(claim 4) an oxide layer (140 col 5 lines 56-64).
(claim 5) a first dielectric material (180).
(claim 6) a MRAM area (110a), a logic area (110b), a first metal plug (185).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi/Wang, as applied to claim 6 above, in view of Huang et al. US 2001/0001742.
Regarding claim 7, Yi/Wang do not disclose:
the metal plug (182) and a second metal plug (1852) contacting the magnetic tunneling junction and the first metal plug (1851) respectively.
Yi/Wang do not disclose:
a second dielectric material covering the first dielectric material and the magnetic tunneling junction element; and the metal plug and a second metal plug disposed in the second dielectric material.
Huang discloses a publication from a similar field of endeavor in which:
a dual damascene structure (218) formed in a first dielectric layer (206) and a second dielectric layer (210) (Fig. 2G).
It would have been obvious to one skilled in the art to form the metal plug, the second metal plug and the first metal plug of Yi/Wang using the dual damascene structure employing a first and second dielectric material of Huang since such processing is known to be less complex and cost effective (see Huang para 0006).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s arguments, on page 5 stating:
“In the light of argument stated above, it can be known that those of skilled in the art
do not have motivation or can’t anticipate to use the tantalum containing spacer provided
by Wang, which is not designed or intended to serve as an etch resistance film, on the
MTJ structure provided by Yi.”

Relying on statements, on page 4 stating:
“In comparison to the feature stated above, although Wang discloses spacer feature
with tantalum nitride material, as shown in the figure below, please note that its spacer
covers on dummy gate structures 124. That is, the function of tantalum containing
spacers 138/140 in Wang is not to serve as an etch resistance film since dummy gate
don’t need contact to connect with other components.”

“In addition, in the later process of Wang, as shown in the figure below, the part of
tantalum containing spacers 138/140 on top of the dummy gate structure 124 is
removed. That further means and proves the tantalum containing spacers 138/140 in
Wang is not intended to serve as an etch resistant film for preventing the components
below from etching.”

The examiner respectfully disagrees. To clarify, the examiner’s reliance on Wang’s tantalum nitride spacer is to simply provide support for Li’s disclosure in column 7 lines 1-12 where it is stated that:
“The layers of the encapsulation stack may be formed of dielectric material. For example, the first encapsulation layer 162, the second encapsulation layer 164 and the third encapsulation layer 166 are dielectric layers. The second encapsulation layer 164 is selected such that it has a faster etch rate than the first and third encapsulation layers 162 and 166. In one non-limiting embodiment, the first encapsulation layer 162 may be formed of silicon nitride, the second encapsulation layer 164 may be formed of oxide such as silicon oxide and third encapsulation layer 166 may be formed of silicon nitride. Other suitable types of dielectric materials for the encapsulation stack may also be useful.”


In other words, Li discloses “other suitable types of dielectric materials” in the stack to meet the etch rate criteria. Wang, albeit discloses the tantalum nitride over a dummy gate region, is not relied on for the etch rate criteria. Rather, the reliance on Wang’s disclosure is to provide evidence that tantalum nitride is capable as a spacer material and therefore feasible/capable of being employed as the “other suitable type of dielectric material” to meet the etch rate requirement of Li.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894